NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANUEL DIAZ, AKA Diego Morales,                  No.   15-73660

                Petitioner,                      Agency No. A200-246-098

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                              Submitted October 15, 2019**

Before:      FARRIS, LEAVY, and RAWLINSON, Circuit Judges.

      Manuel Diaz, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ orders dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We

dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Diaz’s due process claims because he failed

to raise them to the agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

      Substantial evidence supports the agency’s determination that Diaz failed to

demonstrate a nexus between the harm he fears in Mexico and a protected ground.

See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). Thus, Diaz’s asylum and

withholding of removal claims fail.

      In light of this disposition, we do not reach Diaz’s remaining particular

social group contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).

      Substantial evidence also supports the agency’s denial of CAT relief because

Diaz failed to show it is more likely than not that he would be tortured by or with

the consent or acquiescence of the government if returned to Mexico. See

                                          2                                   15-73660
Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture established).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                       3                                  15-73660